Citation Nr: 1048513	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1969, and from September 1988 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted the Veteran's claim of entitlement to 
service connection for arthritis of the right and left knees.  
The Veteran continues to disagree with the level of disability 
assigned.  These issues were remanded for further development in 
October 2009.  That development having been completed, these 
claims now return before the Board.


FINDINGS OF FACT

1.  The Veteran's service connected right knee disability is 
currently manifested by pain and crepitus, with minimal loss of 
range of motion.

2.  The Veteran's service connected left knee disability is 
currently manifested by pain and crepitus, with minimal loss of 
range of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's service connected right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's service connected left knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

The Veteran's claims for an increased initial evaluation in 
excess of 10 percent for his right and left knee disabilities 
follow the initial grants of service connection for those two 
disabilities.  Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with the 
RO's decision rating the disability or assigning an effective 
date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claims for initial 
higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

VA has also done everything reasonably possible to assist the 
appellant with respect to his claims for benefits on appeal, such 
as obtaining VA and private medical records, and providing the 
Veteran with multiple VA examinations as to his knee 
disabilities.  

The Veteran and his representative contend that increased ratings 
are warranted for both the Veteran's left and right knee service 
connected disabilities.  Essentially, they contend that the 
Veteran's symptomatology for these disabilities is more severe 
than that contemplated by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has noted that there is a distinction between a claim based on 
the Veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  It 
also indicated that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. 
App. 35 at 38 (1993), stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and it 
follows that an increased rating remains in controversy where 
less than the maximum is awarded. However, the  Board also notes 
that claims for increased ratings require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the Veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2008). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2010).

The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  

Additionally, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required." Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  The Board 
notes that the guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2010).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45.

The Veteran's right knee is currently rated as 10 percent 
disabling under Diagnostic Code 5260, for limitation of flexion 
of the knee, and the Veteran's left knee is currently rated as 10 
percent disabling under Diagnostic Code 5261, for limitation of 
extension of the knee.  All of the applicable codes under which 
the Veteran could be rated are listed below.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis). Diagnostic Code 5010, traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
Diagnostic Code 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257, and that 
evaluation of a knee disability under both of these codes would 
not amount to pyramiding under 38 C.F.R. § 4.14 (2010).  
VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability evaluated 
under Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under Diagnostic Code 5260 or Diagnostic Code 
5261; rather, such limited motion must at least meet the criteria 
for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 
69 Fed. Reg. 59990 (2009).  Specifically, where a Veteran has 
both a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
Id.

Diagnostic Code 5260 provides for the evaluation of limitation of 
flexion of the knee.  A 10 percent rating is warranted when it is 
limited to 45 degrees and a 20 percent rating is warranted when 
it is limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of 
extension of the knee.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  Extension 
limited to 20 degrees warrants a 30 percent evaluation, extension 
limited to 30 degrees warrants a 40 percent evaluation, and a 50 
percent evaluation contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the medical 
evidence does not show that the Veteran has either of these 
conditions.

The Veteran could also be rated under 5257 for other impairment 
of the knee.  Under this code, for other impairment of the knee, 
recurrent subluxation or lateral instability, knee impairment 
with slight recurrent subluxation or lateral instability is 
assigned a 10 percent rating.  A 20 percent rating is assigned if 
there is moderate recurrent subluxation or lateral instability, 
and a 30 percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds that 
the criteria for a higher evaluation, for either the Veteran's 
service connected right or left knee disabilities, have not been 
met.  As noted above, in order to warrant an evaluation in excess 
of 10 percent for either of these disabilities, the Veteran would 
have to be found to have either flexion limited to 30 degrees, 
extension limited to 15 degrees, or a combination of limitation 
of flexion and extension that would result in a rating in excess 
of 10 percent.  In addition, the Veteran could be found to have 
instability of the knee such that he would be entitled to a 
separate rating under Diagnostic Code 5257.

Reviewing the evidence of record, the Veteran was seen 
periodically throughout the course of this appeal with complaints 
of bilateral knee pain.

The Veteran received a VA examination prior to his discharge, in 
January 2004.  At that time, his history of undergoing 
arthroscopic surgery in January 1999 on the right knee, and in 
2000 on the left knee, was noted.  Both surgeries involved 
treating a medial meniscus tear, and chondroplasty.  He reported 
daily minimal pain in both knees, but no problems with "giving 
way".  Examination of the right knee disclosed both audible and 
palpable crepitus with some increased in the degree of crepitus 
when the knee was extended against resistance.  There was no 
medial or lateral compartment tenderness, and the medial and 
lateral collateral ligaments were intact.  McMurray's and 
Lachman's signs were negative.  Motion in the right knee was from 
0 to 130 degrees, without pain.  Examination of the left knee 
revealed entirely similar findings, with the degree of crepitus 
when the knee was extended against resistance being slightly more 
obvious.  X-rays of both knees revealed degenerative changes.  
The Veteran was diagnosed with past arthroscopic surgery of both 
knees, with findings of resultant patellofemoral syndrome.

X-rays of the knees taken in April 2004 showed minimal 
degenerative changes of each femoralpatellar space.

The Veteran received a further VA examination for his joints in 
May 2006.  At that time, the Veteran reported problems with daily 
flare ups, and pain in the knees with most movement.  Upon 
examination, there was no significant scarring, effusion, heat, 
or Baker's cyst.  Both knees could extend to neutral or zero.  
Both knees could flex to 125 plus degrees.  The Veteran did 
complain of pain at the end point of range of motion of both 
knees.  Repetition elicited significant crepitation and mild 
pain, but no loss of range of motion, and there were no signs of 
increased fatigability, lack of endurance, or incoordination.  
There were negative McMurray's and negative drawer sign.  Both 
knees were stable.  He was tender under the patella of both knees 
and to a less degree the medial joint lines of both knees.  X-
rays of both knees showed minimal degenerative changes.  The 
Veteran was diagnosed as status post arthroscopic surgery of 
bilateral knees, and minimal degenerative changes of both knees.

The Veteran received another VA examination for his right and 
left knee in January 2010.  At that time, the Veteran reported 
constant, progressively worse, pain in the left knee, and could 
only tolerate walking a block before severe pain ensued.  He 
reported right knee pain of a lesser degree.  He complaints of 
bilateral stiffness and left sided weakness, as well as 
occasional giving way in the left knee.  He denied heat, redness, 
subluxation, or dislocation.  He reported swelling in the left 
knee only.

Upon examination, his gait pattern was mildly antalgic, with a 
normal shoe wear pattern.  There was no joint effusion.  There 
was crepitus noted with motion in both knees.  There was 
exquisite tenderness to palpation at the left patellofemoral 
joint and medial and joint lines.  In the right knee there was 
tenderness at the patellofemoral joint line and the medial joint 
line.  Lachman and McMurray's tests were negative bilaterally.  
All of the Veteran's collateral ligaments were intact.  Left knee 
flexion was 0 to 125 with pain from 110 to 125 degrees.  Right 
knee flexion 0 to 140 degrees without pain.  Extension was to 0 
degrees bilaterally without pain.  On repetitive testing there 
was no additional limitation due to painful motion, fatigue, 
weakness, or incoordination.  Range of motion values were 
unchanged from baseline X-rays of the left knee from November 
2009 showed mild osteoarthritis with spurring at the inferior 
patella and narrowing of the medial compartment.  X-rays of both 
knees taken May 2006 showed minimal osteoarthritis.  The Veteran 
was diagnosed with bilateral knee osteoarthritis.

Therefore, during this appeal period, the Veteran has never been 
found to have flexion of less than 125 degrees in either knee, 
even considering DeLuca, and has never been found to lack any 
extension of either knee.  Thus, reviewing these findings under 
the relevant codes governing limitation of motion, his flexion 
would warrant a noncompensable evaluation, and his extension 
would warrant a noncompensable evaluation; even combining these 
evaluations, the Veteran would warrant no more than a 
noncompensable rating, less than the rating the Veteran is 
currently receiving.

Further, the Board finds that the preponderance of the evidence 
of record indicates that the Veteran's knees are stable and not 
subject to subluxation, such that a separate rating would be 
warranted under Diagnostic Code 5257.  While the Veteran has 
reported subjective problems with instability or "giving way" 
of his left knee recently, during his January 2010 VA 
examination, all of the Veteran's examinations of his knees have 
found them to be stable, with intact ligaments.  As such, the 
Board finds that a separate rating for instability would also not 
be warranted.

Thus, the Board finds, considering this evidence and all evidence 
of record, that the criteria for a higher evaluation for the 
Veteran's right knee, under the relevant codes, have not been 
met.  As the criteria for a higher evaluation have not been met, 
the Board finds that the preponderance of the evidence of record 
is against the Veteran's claim.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply, and increased ratings must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for the Veteran's service connected right or left knee 
disabilities on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2010).  There is absolutely no showing that this 
disorder has resulted in a marked interference with employment, 
and there is no indication that it has necessitated frequent 
periods of hospitalization. In the absence of evidence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned following 
the original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court, in the case of Fenderson, 
would be in order.  However, the 10 percent rating has been in 
effect since the effective date of service connection for the 
Veteran's right knee and left knee disabilities, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis for 
staged rating in the present case.


ORDER

Entitlement to an increased initial evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling, is denied

Entitlement to an increased initial evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


